Exhibit 10.4

GUARANTY

GUARANTY, dated as of October 2, 2015, made by each of the undersigned
(individually and collectively, “Guarantors”), in favor of Deerfield Private
Design Fund III, L.P., Deerfield Partners, L.P. and Deerfield International
Master Fund, L.P. (each individually a “Guaranteed Party” and collectively, the
“Guaranteed Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Facility Agreement (the “Facilities
Agreement”) dated as of October 2, 2015 between AAC Holdings, Inc. (the
“Borrower”), and the Guaranteed Parties, the Guaranteed Parties have agreed to
make Loans to Borrower;

WHEREAS, Borrower directly or indirectly holds all of the equity interests in
Guarantor;

WHEREAS, in order to induce the Guaranteed Parties to enter into the Facility
Agreement and to make the Loans to Borrower, Guarantors have agreed to guaranty
the Obligations (as defined below) in accordance with the terms set forth in
this Guaranty,

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantors hereby agree with the Guaranteed Parties as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings given to them in the Facility Agreement.

(b) The following terms shall have the following meanings:

“Event of Default” means (i) an “Event of Default” as such term is defined in
the Facility Agreement, or (ii) the failure of any Guarantor to observe the
provisions of this Guaranty.

“Guaranty” means this guaranty, as the same may be amended or supplemented from
time to time.

“Obligations” mean the collective reference to all obligations and liabilities
of the Borrower to the Guaranteed Parties under the Facility Agreement and the
other Loan Documents, as amended from time to time, respectively (including,
without limitation, default interest accruing at the then applicable rate
provided in the Facility Agreement and interest accruing at the then applicable
rate after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to Borrower, and
post-filing or post-petition interest), whether direct or indirect, absolute or
contingent, due or to



--------------------------------------------------------------------------------

become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Facility Agreement and the other Loan Documents,
or any other document executed and delivered in connection therewith, in each
case whether on account of principal, interest, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Guaranteed Parties that are required to be paid
by Borrower pursuant to the terms of any of the foregoing agreements).

“Person” shall mean and include an individual, a partnership, a corporation, a
limited liability company, an unincorporated association, a joint venture or
other entity or a governmental authority.

1.2 Other Definitional Provisions.

The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and Section references are to
this Guaranty unless otherwise specified. The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.

SECTION 2. GUARANTY

2.1 Guaranty. Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees to the Guaranteed Parties, the prompt
and complete payment and performance by Borrower of the Obligations.

2.2 Nature of Guaranty. Each Guarantor’s liability under this Guaranty shall be
unlimited, open and continuous as to the Obligations until the Obligations are
paid and performed in full and the Facility Agreement is terminated. Each
Guarantor intends to guaranty the performance and prompt payment of the
Obligations when due, whether at maturity or earlier by reason of acceleration
or otherwise. Accordingly, no payments made upon the Obligations will discharge
or diminish the continuing liability of Guarantors in connection with any
remaining portions of the Obligations which subsequently arise or is thereafter
incurred. No payment made by Borrower, or any other Person or received or
collected by the Guaranteed Parties from Borrower, or any other Person by virtue
of any action or other proceeding or any set-off or appropriation or application
at any time or from time to time in reduction of or in payment of the
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder and each Guarantor shall, notwithstanding
any such payment (other than payment and performance in full of the
Obligations), remain liable for the Obligations until the Obligations are paid
and performed in full and the Facility Agreement is terminated.



--------------------------------------------------------------------------------

2.3 Duration of Guaranty. This Guaranty will take effect when received by the
Guaranteed Parties without the necessity of any acceptance by the Guaranteed
Parties, or any notice to Guarantors, and will continue in full force until the
Obligations shall have been fully paid and satisfied and the Facility Agreement
has been terminated and all other obligations of Guarantors under this Guaranty
shall have been performed in full. All renewals, extensions, substitutions, and
modifications of the Obligations, release of any other guarantor or termination
of any other guaranty of the Obligations shall not affect the liability of
Guarantors under this Guaranty. This Guaranty is irrevocable and is binding upon
Guarantors and Guarantors’ successors and assigns so long as any of the
Obligations remain unpaid.

2.4 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Guaranteed
Parties, no Guarantor shall be entitled to be subrogated to any of the rights of
the Guaranteed Parties against Borrower or any other guarantor or guaranty or
right of offset held by the Guaranteed Parties for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from Borrower or any other guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the
Guaranteed Parties by Borrower on account of the Obligations are paid in full
and the Facility Agreement has been terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Guaranteed Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Guaranteed Parties in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Guaranteed Parties, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Guaranteed Parties may determine.

2.5 Amendments, Etc. With Respect to The Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment or performance of any of the Obligations made
by the Guaranteed Parties may be rescinded by the Guaranteed Parties and any of
the Obligations continued, and the Obligations, or the liability of any other
Person upon or for any part thereof, or guaranty therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Guaranteed Parties, and the Facility Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Guaranteed Parties may deem advisable from time to time, and any
guaranty or right of offset at any time held by the Guaranteed Parties for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.

2.6 Guaranty Absolute and Unconditional. Each Guarantor hereby waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Guaranteed Parties upon
the guaranty contained in this Section 2 or acceptance of the guaranty contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,



--------------------------------------------------------------------------------

amended or waived, in reliance upon the guaranty contained in this Section 2;
and all dealings between Borrower and Guarantors, on the one hand, and the
Guaranteed Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guaranty contained in this
Section 2. Each Guarantor hereby waives, to the extent permitted by law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Borrower or Guarantor with respect to the Obligations.
Each Guarantor understands that the guaranty contained in this Section 2 shall
be construed as a continuing, absolute and unconditional guaranty of payment and
performance without regard to (a) the validity or enforceability of the Facility
Agreement and the other Loan Documents, any of the Obligations or any other
guaranty or right of offset with respect thereto at any time or from time to
time held by the Guaranteed Parties, (b) any defense, set-off or counterclaim
(other than a defense of actual payment and performance of all Obligations)
which may at any time be available to or be asserted by Borrower or any other
Person against the Guaranteed Parties, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of Borrower
for the Obligations, or of Guarantors under the guaranty contained in this
Section 2, in bankruptcy or in any other instance (other than a defense of
actual payment and performance of the Obligations). When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against
Guarantors, the Guaranteed Parties may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as they
may have against Borrower or any other Person or against any other guaranty for
the Obligations or any right of offset with respect thereto, and any failure by
the Guaranteed Parties to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower or any other Person or to
realize upon any such other guaranty or to exercise any such right of offset, or
any release of Borrowers or any other Person or any such other guaranty or right
of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Guaranteed Parties
against any Guarantor.

The obligations of the Guarantors are principal and independent obligations from
the obligations of the parties to the Facility Agreement and the other Loan
Documents or any other agreement. The Guarantors shall not, in order to delay or
to avoid the unconditional and immediate performance of its obligations under
this Guaranty, invoke any defense or exception relating to or resulting from any
current or future relationships (including legal relationships) nor any
contentious or non-contentious claims, between Borrower and the Guaranteed
Parties or any other third party, or any other challenge of Borrower or of a
third party (other than a defense of actual payment and performance of the
Obligations).

2.7 Reinstatement. The guaranty contained in this Section 2 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Guaranteed Parties upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Guarantor or any other
guarantor of the Obligations, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for
Borrower, any Guarantor or any other guarantor of the Obligations or any
substantial part of its property, or otherwise, all as though such payments had
not been made.



--------------------------------------------------------------------------------

2.8 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Guaranteed Parties without set-off or counterclaim in U.S. dollars
at the address set forth in the Facility Agreement and the other Loan Documents
or by wire transfer pursuant to instructions provided to Guarantors by the
Guaranteed Parties.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Guarantor represents and warrants to the Guaranteed Parties that as of the
date hereof and subject in all respects to the information set forth on Schedule
3.1 attached to the Facility Agreement and incorporated herein by reference:

3.1 Organization and Subsidiaries. Each Guarantor is a legal entity duly
organized and validly existing under the laws of its jurisdiction of formation
set forth on the signature page of this Guaranty and has all requisite power and
authority to carry on its business as now conducted and own its properties.

3.2 Authorization. Each Guarantor has full power and authority and has taken all
requisite action necessary for (i) the authorization, execution and delivery of
this Guaranty and (ii) authorization of the performance of all obligations of
each Guarantor hereunder. This Guaranty constitutes legal, valid and binding
obligations of each Guarantor, enforceable against each Guarantor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

3.3 Consents. The execution, delivery and performance by any Guarantor of this
Guaranty require no consent of, action by or in respect of, or filing with, any
Person other than those that have been made or obtained.

3.4 No Conflict, Breach, Violation or Default; Compliance with Law. The
execution, delivery and performance of this Guaranty by each Guarantor will not
conflict with or result in a breach or violation of any of the provisions of, or
constitute a default under, any Guarantor’s organizational documents as in
effect on the date hereof. Except for any violation or breach that would not
reasonably be expected to have a Material Adverse Effect, each Guarantor (i) is
not in violation of any statute, rule or regulation applicable to it or its
assets, (ii) is not in violation of any judgment, order or decree applicable to
it or its assets, and (iii) is not in breach or violation of any agreement to
which it or its assets are a party or are bound or subject. No Guarantor has
received notice from any Person of any claim or investigation that, if adversely
determined, would render the preceding sentence untrue or incomplete.

3.5 No Limitation of Guaranty. No representations, warranties or agreements of
any kind have been made to or with any Guarantor that would limit or qualify in
any way the terms of this Guaranty.



--------------------------------------------------------------------------------

3.6 Request. This Guaranty is executed at request of Borrower and not at the
request of the Guaranteed Parties.

3.7 Obtaining Information. Each Guarantor has established adequate means of
obtaining from Borrower on a continuing basis information regarding Borrower’s
financial condition.

3.8 Solvency. Each Guarantor (i) is capable of paying its debts as they fall
due, has not admitted in writing its inability to pay its debts as they fall
due, (ii) is not bankrupt or insolvent or deemed to be bankrupt or insolvent
under applicable law and (iii) has not taken action, and no such action has been
taken by a third party, for its winding up, dissolution, or liquidation,
examinership or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator, examinership or
other similar officer for it or any or all of its assets or revenues.

3.9 Litigation Matters. There are no actions, suits or other proceedings by or
before any arbitrator or governmental authority pending against or threatened
against or affecting any Guarantor which would have a Material Adverse Effect.

3.10 Compliance with Laws and Agreements. Each Guarantor is in compliance with
all laws applicable to it or its property and all agreements binding upon it or
its property except where such noncompliance would not reasonably be expected to
have a Material Adverse Effect.

3.11 Taxes. Each Guarantor has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid, except taxes that are being contested
in good faith by appropriate proceedings and for which it has set aside on its
books adequate reserves.

3.12 Disclosure. None of the written reports on financial or other information,
in each case furnished by any Guarantor to Guaranteed Parties in connection with
the negotiation of this Guaranty (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.

The provisions of Section 3.1 of the Facility Agreement applicable to Guarantors
are incorporated herein by reference, mutatis mutandis, such incorporation to
continue after the termination of the Facility Agreement until the Obligations
are repaid in full.

SECTION 4. COVENANTS

The provisions of Sections 5.1 and 5.2 of the Facility Agreement applicable to
Guarantors are incorporated herein by reference, mutatis mutandis, such
incorporation to continue after the termination of the Facility Agreement until
the Obligations are repaid in full.



--------------------------------------------------------------------------------

SECTION 5. WAIVERS; SUBORDINATION

5.1 Guarantor’s Waivers.

(a) Guaranteed Parties’ Actions. Each Guarantor waives any right to require the
Guaranteed Parties to resort for payment from, or to proceed directly or at once
against, any Person, including Borrower or any other guarantor.

(b) Guarantor’s Rights and Defenses. Each Guarantor also waives any and all
rights or defenses arising by reason of (i) any law that may prevent the
Guaranteed Parties from bringing any action, including a claim for deficiency,
against any Guarantor, before or after the commencement or completion of any
foreclosure action, either judicially or by exercise of a power of sale,
(ii) any election of remedies by the Guaranteed Parties which destroys or
otherwise adversely affects any Guarantor’s subrogation rights or any
Guarantor’s rights to proceed against Borrower for reimbursement, including
without limitation, any loss of rights any Guarantor may suffer by reason of any
law limiting, qualifying, or discharging the Obligations, (iii) any disability
or other defense of Borrower, of any other guarantor, or of any other Person, or
by reason of the cessation of Borrower’s liability from any cause whatsoever,
other than payment and performance in full of the Obligations, (iv) any statute
of limitations, if at the time any action or other suit brought by the
Guaranteed Parties against any Guarantor is commenced there are outstanding
Obligations which are not barred by any applicable statute of limitations, or
(v) any defenses given to guarantors at law or in equity other than actual
payment and performance of the Obligations.

(c) No Set-off, Counterclaim, Etc. Each Guarantor further waives and shall not
assert or claim at any time any deductions to the amount guaranteed under this
Guaranty for any claim of set-off, counterclaim, counter demand, recoupment or
similar right.

5.2 Guarantors’ Understanding With Respect to Waivers. Each of the waivers set
forth herein is made with Guarantors’ full knowledge of its significance and
consequences and that, under the circumstances, the waivers are reasonable and
not contrary to public policy or law. If any such waiver is determined to be
contrary to any applicable law or public policy, such waiver shall be effective
only to the extent permitted by law or public policy.

5.3 Subordination of Debts to Guarantors. The Obligations shall be prior to any
claim that any Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent. Each Guarantor hereby expressly
subordinates to the Obligations any claim any Guarantor may have against
Borrower, upon any account whatsoever (including without limitation all
intercompany obligations owing to any Guarantor from Borrower), to any claim
that the Guaranteed Parties may now or hereafter have against Borrower;
provided, however, that Borrower may make payments on, and each Guarantor may
receive payments with respect to, such claims that represent bona fide claims
for money lent to, property transferred to, or services performed for, Borrower
in the ordinary course of the business of such Guarantor. In the event of any
dissolution, winding up, liquidation, readjustment, reorganization or similar
proceedings, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both the Guaranteed Parties and any Guarantor shall be
paid to the Guaranteed Parties until payment in full of the Obligations.



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS

6.1 Amendments In Writing. None of the terms or provisions of this Guaranty may
be amended, supplemented or otherwise modified except by an instrument in
writing signed by Guarantors and the Guaranteed Parties, and no provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

6.2 Notices. All notices, requests and demands to or upon the Guarantors and the
Guaranteed Parties shall be effected in the manner provided for in the Facility
Agreement with respect to the Guaranteed Parties, and with respect to Guarantor
on the signature page of this Guaranty.

6.3 No Waiver By Course Of Conduct; Cumulative Remedies. The Guaranteed Parties
shall not by any act (except by a written instrument pursuant to Section 6.1),
be deemed to have waived any right, power or privilege hereunder or to have
acquiesced in any Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Guaranteed Parties, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Guaranteed Parties of any right, power or privilege hereunder on
any one occasion shall not be construed as a bar to any right, power or
privilege that the Guaranteed Parties would otherwise have on any future
occasion. The rights, powers and privileges hereunder provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights and remedies provided by law.

6.4 Enforcement Expenses; Indemnification

(a) If any amount owing to the Guaranteed Parties under this Guaranty shall be
collected through enforcement thereof, any refinancing or restructuring in the
nature of a work-out, settlement, negotiation, or any process of law, or shall
be placed in the hands of third Persons for collection, Guarantors shall pay (in
addition to all monies then due or otherwise payable under this Guaranty) all
reasonable and documented out-of-pocket attorneys’ and other fees and expenses
incurred in respect of such collection.

(b) Guarantors shall pay, and save the Guaranteed Parties harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guaranty except for those arising from any Guaranteed Party’s gross
negligence or willful misconduct.

(c) The agreements in this Section shall survive repayment of the Obligations
and termination of the Facility Agreement.



--------------------------------------------------------------------------------

6.5 Successors And Assigns. This Guaranty shall be binding upon the successors
of Guarantors and shall inure to the benefit of the Guaranteed Parties; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guaranty without the written consent of the Guaranteed
Parties and their successors and assigns.

6.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Guaranteed Parties
at any time and from time to time while an Event of Default shall have occurred
and be continuing, without notice to any Guarantor or any other guarantor of the
Obligations, any such notice being expressly waived by each Guarantor, to
set-off and appropriate and apply any and all amounts, credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Guaranteed
Parties to or for the credit or the account of any Guarantor, or any part
thereof, in such amounts as the Guaranteed Parties may elect, against and on
account of the Obligations, whether or not the Guaranteed Parties has made any
demand for payment and although the Obligations may be contingent or unmatured.
The Guaranteed Parties shall notify Guarantors promptly of any such set-off and
the application made by the Guaranteed Parties of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Guaranteed Parties under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Guaranteed Parties may have.

6.7 Facsimile. This Guaranty may be executed by facsimile.

6.8 Severability. Any provision of this Guaranty which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof, and
any such unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

6.9 Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

6.10 Integration. This Guaranty represents the agreement of Guarantors and the
Guaranteed Parties with respect to the subject matter hereof.

6.11 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty;

(b) the Guaranteed Parties have no fiduciary relationship with or duty to
Guarantor arising out of or in connection with this Guaranty or otherwise, and
the relationship between any Guarantor, on the one hand, and the Guaranteed
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among any Guarantor and the Guaranteed Parties.

6.12 Applicable Law and Consent to Non-Exclusive Delaware Jurisdiction.

(a) This Guaranty shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to the conflicts of laws
principles thereof.

(b) Guarantors and the Guaranteed Parties hereby irrevocably agree that any
legal action, suit or other proceeding arising out of this Guaranty may be
brought in the state and federal courts sitting in the City of New York, borough
of Manhattan. Each Guarantor irrevocably consents to the service of any process
in any such legal action, suit or other proceeding by the mailing of copies of
such process to it at its address specified in Section 6.2 by registered mail,
return receipt requested. By the execution and delivery of this Guaranty, each
Guarantor hereby irrevocably consents and submits to the jurisdiction of any
such court in any such action, suit or other proceeding. Final judgment against
any Guarantor in any such action, suit or other proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment. Nothing
contained in this Guaranty shall affect the right of the Guaranteed Parties to
commence legal proceedings in any court having jurisdiction, or concurrently in
more than one jurisdiction, or to serve process, pleadings and other legal
papers upon any Guarantor in any manner authorized by the laws of any such
jurisdiction.

(c) Each Guarantor irrevocably waives, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of venue of any action, suit or other proceeding arising out of or relating to
this Guaranty, brought in the state and federal courts sitting in the City of
New York, borough of Manhattan, and any claim that any such action, suit or
other proceeding brought in any such court has been brought in an inconvenient
forum.

(d) GUARANTORS AND THE GUARANTEED PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(e) To the extent that any Guarantor, in any suit, action or other proceeding
brought in any court arising out of or in connection with this Guaranty shall be
entitled to the benefit of any provision of law requiring any party in such
suit, action or other proceeding to post security for the costs of another
party, or to post a bond or to take similar action, such Guarantor hereby
irrevocably waives such benefit, in each case to the fullest extent now or
hereafter permitted under any applicable law.

6.13 Currency. All amounts owing under this Guaranty shall be paid in United
States Dollars.



--------------------------------------------------------------------------------

6.14 Taxes, Duties and Fees. The provisions of Section 2.6 of the Facility
Agreement are incorporated herein with respect to payments by the Guarantors
under this Guaranty, mutatis mutandis, such incorporation to continue after
termination of the Facility Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered as of the date first above written.

 

   GUARANTORS:       AMERICAN ADDICTION CENTERS, INC., a Nevada corporation   
   By:   

/s/ Michael T. Cartwright

      Name:    Michael T. Cartwright       Title:    Chairman and Chief
Executive Officer      

FORTERUS HEALTH CARE SERVICES, INC., a Delaware corporation

SAN DIEGO ADDICTION TREATMENT CENTER, INC., a Delaware corporation

      By:   

/s/ Michael T. Cartwright

      Name:    Michael T. Cartwright       Title:    Chairman



--------------------------------------------------------------------------------

  

B&B HOLDINGS INTL LLC, a Florida limited liability company

GREENHOUSE TREATMENT CENTER, LLC, a Texas limited liability company

CONCORDE TREATMENT CENTER, LLC, a Nevada limited liability company

SINGER ISLAND RECOVERY CENTER, LLC, a Florida limited liability company

RECOVERY FIRST OF FLORIDA, LLC, a Delaware limited liability company

RI – CLINICAL SERVICES, LLC, a Delaware limited liability company

NEW JERSEY ADDICTION TREATMENT CENTER, LLC, a Delaware limited liability company

LAGUNA TREATMENT HOSPITAL, LLC, a Delaware limited liability company

OXFORD TREATMENT CENTER, LLC, a Delaware limited liability company

RIVER OAKS TREATMENT CENTER, LLC, a Delaware limited liability company

SOBER MEDIA GROUP, LLC, a Delaware limited liability company

   By:   

/s/ Michael T. Cartwright

   Name:    Michael T. Cartwright    Title:    Manager    REFERRAL SOLUTIONS
GROUP, LLC, a California limited liability company    TAJ MEDIA LLC, a
California limited liability company

      By:    Sober Media Group, LLC, its sole member

   By:   

/s/ Michael T. Cartwright

   Name:    Michael T. Cartwright    Title:    Manager



--------------------------------------------------------------------------------

  RECOVERY BRANDS, LLC, a California limited liability company

      By:    Referral Solutions Group, LLC, its sole member

   By:   

/s/ Michael T. Cartwright

   Name:    Michael T. Cartwright    Title:    Chairman    SUBSTANCE.COM, LLC, a
New York limited liability company

      By:    Recovery Brands, LLC, its sole member

   By:   

/s/ Michael T. Cartwright

   Name:    Michael T. Cartwright    Title:    Chairman   

FITRX, LLC, a Tennessee limited liability company

AAC LAS VEGAS OUTPATIENT CENTER, LLC, a Delaware limited liability company

AAC DALLAS OUTPATIENT CENTER, LLC, a Delaware limited liability company

ADDICTION LABS OF AMERICA, LLC, a Delaware limited liability company

CLINICAL REVENUE MANAGEMENT SERVICES, LLC, a Tennessee limited liability company

      By:    American Addiction Centers, Inc., its sole member       By:   

/s/ Michael T. Cartwright

      Name:    Michael T. Cartwright       Title:    Chairman and Chief
Executive Officer



--------------------------------------------------------------------------------

 

BEHAVIORAL HEALTHCARE REALTY, LLC, a Delaware limited liability company

CONCORDE REAL ESTATE, LLC, a Nevada limited liability company

GREENHOUSE REAL ESTATE, LLC, a Texas limited liability company

BHR ALISO VIEJO REAL ESTATE, LLC, a Delaware limited liability company

BHR RINGWOOD REAL ESTATE, LLC, a Delaware limited liability company

BHR OXFORD REAL ESTATE, LLC, a Delaware limited liability company

  By:   

/s/ Michael T. Cartwright

  Name:    Michael T. Cartwright   Title:    Manager   THE ACADEMY REAL ESTATE,
LLC, a Delaware limited liability company

    By:    Behavioral Healthcare Realty, LLC, its sole member     By:   

/s/ Michael T. Cartwright

    Name:    Michael T. Cartwright     Title:    Manager

 

PALM BEACH PROFESSIONAL GROUP,

PROFESSIONAL CORPORATION, a Florida professional corporation

LAS VEGAS PROFESSIONAL GROUP – CALARCO, P.C., a Nevada professional corporation

GRAND PRAIRIE PROFESSIONAL GROUP, P.A., a Texas professional association

OXFORD PROFESSIONAL GROUP, P.C., a Mississippi professional corporation

  By:   

/s/ Mark A. Calarco

  Name:    Mark A. Calarco   Title:    President, Secretary and Treasurer



--------------------------------------------------------------------------------

    BRENTWOOD PROFESSIONAL GROUP, P.C., a Tennessee professional corporation    
By:   

/s/ Mark A. Calarco

    Name:    Mark A. Calarco     Title:    President and Secretary     SAN DIEGO
PROFESSIONAL GROUP, P.C., a California professional corporation     By:   

/s/ Mark A. Calarco

    Name:    Mark A. Calarco     Title:    President, Secretary and Chief
Financial Officer   Address: c/o AAC Holdings, Inc.     115 East Park Drive,
Second Floor     Brentwood, Tennessee 37037   Attention: Kirk M. Manz, Chief
Financial Officer   Fax: (615) 649-4737   Email: Kmanz@contactacc.com